Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-9 and 11-21 are pending, claims 1-3 and 6-7 are amended, and claim 10 is cancelled
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The structure being, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-7, 9, 11-12, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ozawa (JP2009131407A).

a cooling device (figure 4, #50) being in contact with the contestation rod (figure 4, as the noted Peltier element 50 cools the conductor 54);
a discharge electrode group comprising a first electrode (58) and a second electrode (44) cooperating with each other (via #68), wherein the first electrode and the second electrode are disposed laterally (figures 4 and 6, disclose the two electrodes 58 and 44, positioned on lateral sides of #54) and the first electrode and the second electrode are respectively disposed on both sides of the condensation rod (figures 4 and 6); and
a power supply (supplying the noted high voltage applied between 44 and 58, paragraph 0028) for applying a voltage to the discharge electrode group (paragraph 0028), so as to generate a corona between the first electrode and the second electrode (paragraph 0028);
wherein the discharge electrode group applies the corona to the condensation rod (paragraph 0028), so that condensed water on the condensation rod is excited by the corona to form atomized water droplets (paragraph 0029),
wherein the first electrode and the second electrode each comprise a discharge tip (electrode 58, has two noted ends/tips on that is adjacent 62 and another that is adjacent 56, where electrode 44 has the noted tip adjacent 54), and the discharge tip of the first electrode and the discharge tip of the second electrode (being the tip of 58 that is along the length of 54 and the tip of 44 that is along 54) are disposed along a length direction of the condensation rod (as seen in figure 4, the discharge tip of 58 and 44, are both along a length direction of 54). 
With respect to claim 2, Ozawa discloses the first electrode and the second electrode respectively each comprises a connection locking piece (62 and 46), and the connection locking pieces 
With respect to claim 3, Ozawa discloses the discharge tip is a discharge needle having a tapered tip (figure 6, tip of #44), the insulating bracket is provided with a slot for inserting the connection locking piece (figure 6, hole at #40, where #46 is inserted), the slot is insulated from the cooling device (via the structure under 48), one end of the discharge needle extends into the slot to be electrically connected to the connection locking piece (end of 44 extending into the slot as it is connected to 46), and the other end of the discharge needle extends beyond a surface of the insulating bracket and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge). 
With respect to claim 6, Ozawa discloses  the discharge tip is a discharge needle having a tapered tip (figure 6, #44), the connection locking piece is installed on one side of the insulating bracket away from the cooling device (figure 6, #46 at the side where #40 is). and an end of the connection locking piece wraps the discharge needle and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge).
With respect to claim 7, Ozawa discloses the discharge tip is a discharge strip having a tapered end (figure 6, #44s tip), and the discharge strip is integrally formed with the connection locking piece (figure 6, #44 being formed with #46), and the tapered tip of the discharge needle applies the corona to the condensation rod (being the noted tapered tip of the rod 44, and the effect of the discharge electrode to that of the conductor, the noted discharge being a corona discharge).
With respect to claim 8, Ozawa discloses the condensation rod has a condensing surface for aggregating condensed water (paragraphs 0027-0029, surface of 54), the condensing surface has a 
With respect to claims 9, 11-12, and 15-16 Ozawa discloses the apparatus further comprises the insulating bracket, the discharge electrode group and the cooling device are respectively installed on upper and lower sides of the insulating bracket (figure 6, discloses the electrodes on one side of the bracket and the cooling device on the other), the insulating bracket is provided with a fitting bore for the condensation rod (figure 3, the noted bore between 50 and 56, between two side walls of the noted insulating bracket), and the condensation rod is extended from a side of the insulating bracket on which the cooling device is installed to a side of the insulating bracket on which the discharge electrode group is installed (seen in figure 6).
With respect to claims 18-20, Ozawa discloses the insulating bracket is provided with a water collecting projection (figure 6, #56) surrounding the condensation rod (figure 6, #54), the water collecting projection forms a recess (the noted recesses about #54 formed by #56) surrounding a bottom of the condensation rod (the bottom portion of #54), and the water collecting projection is between the condensation rod and the discharge electrode group (figure 6, being between #54 and 44 and the end of 58)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa.
With respect to claim 8, Ozawa discloses the condensation rod has a condensing surface for aggregating condensed water (paragraphs 0027-0029, surface of 54), the condensing surface has a horizontal discharge gap with both the first electrode and the second (figure 6, gap between 54 and that of 44 and 58), but fails to disclose the discharge gap is 0.3 to 5 mm.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap shown of Ozawa bet between .3 and .5mm, since it has been held that where the general conditions of a claim are disclose din the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05(II-A). Paragraph 0028 of Ozawa discloses the gap is narrow and between the two electors allowing for the desired corona discharge to occur, and such a gap also allows for the desired electric field density to be used to create the desired droplets (i.e. by having .3-.5 mm gap in Ozawa the desired electric field density would be utilized). 
With respect to claim 17, Ozawa discloses the apparatus further comprises the insulating bracket, the discharge electrode group and the cooling device are respectively installed on upper and lower sides of the insulating bracket (figure 6, discloses the electrodes on one side of the bracket and the cooling device on the other), the insulating bracket is provided with a fitting bore for the condensation rod (figure 3, the noted bore between 50 and 56, between two side walls of the noted insulating bracket), and the condensation rod is extended from a side of the insulating bracket on which the cooling device is installed to a side of the insulating bracket on which the discharge electrode group is installed (seen in figure 6).
Allowable Subject Matter
s 4-5, 13-14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 4, as it further modifies claims 3, 2, and 1 from which it depends was not found in the prior art.
Response to Arguments/Amendments
	The Amendment filed (10/11/2021) has been entered. Currently claims 1-9 and 11-21 are pending, claims 1-3 and 6-7 are amended, and claim 10 is cancelled. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (07/12/2021). 	
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. The noted 112(b) rejection is withdrawn. Applicant argues that Ozawa fails to disclose discharge tips along the length of the condensation rod, examiner respectfully disagrees, as the condensation rod, along the length of its (length of 54) there is the tip 44 located in that plane as well as the tip of 58 that is adjacent thereto. See below annotated figure. Even though the noted tips of the system of Ozawa are directional differently than that of the condensation rod, their tips are still disposed along a length direction of the condensation rod, as they lay on the plane formed by said rods length. Furthermore, another interpretation, can be that even the horizontal tip portion of the electrode where 60 is, can be understood as being disposed along a length direction, since it overlaps the length direction along the vertical axis as well, but the more appropriate disposal along the length direction is being utilized herein. 

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/               Primary Examiner, Art Unit 3752